10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:20-cr-00016-RFB-EJY Document6 Filed 02/20/20 Page 1 of 4

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
ELHAM ROOHANI

Assistant United States Attorney
Nevada Bar Number 12080

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

Phone: (702) 388-6336
Elham.Roohani@usdoj.gov

Representing the United States of America

 

_____ FILED
__ ENTERED ___ Sry
COUNSEL/PARTIES OF RECORD

 

FEB 20 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

DEPUTY

 

UNITED STATES DISTRICT COURT

COUNT II
Possession of Child Pornography, in
violation of 18 U.S.C. § 2252A(a)(5)(B)

FORFEITURE ALLEGATIONS

DISTRICT OF NEVADA
-oOo-
UNITED STATES OF AMERICA, CRIMINAL INFORMATION
Plaintiff, Case No:
) VIOLATIONS:
VS. )
) COUNTI
ANDRES RAFAEL VIOLA, ) Sexual Exploitation of Children, in
) violation of 18 U.S.C. § 2251(a)
Defendant.
)
)
)
)
)

 

 

 

Criminal Forfeiture, 18 U.S.C. § 2253

THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT ONE
Sexual Exploitation of Children

Beginning on a date unknown, and continuing to on or about June 7, 2019, in the

State and Federal District of Nevada,

ANDRES RAFAEL VIOLA,

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document6 Filed 02/20/20 Page 2 of 4

defendant herein, did employ, use, persuade, induce, entice, and coerce a minor, “VICTIM
1”, to engage in, any sexually explicit conduct for the purpose of producing any visual
depiction of such conduct, and that visual depiction was produced and transmitted using
materials that have been mailed, shipped, and transported in and affecting interstate and
foreign commerce by any means, including by computer, all in violation of Title 18, United
States Code, Sections 2251(a) and (e).

COUNT TWO
Possession of Child Pornography

Beginning on a date unknown, and continuing to on or about June 7, 2019, in the
State and Federal District of Nevada,
ANDRES RAFAEL VIOLA,

defendant herein, did knowingly possess any book, magazine, periodical, film, videotape,
computer disk, and any other material that contains an image of child pornography, as
defined in Title 18, United States Code, Section 2256(8), that has been mailed, and shipped
and transported using any means and facility of interstate and foreign commerce and in and
affecting interstate and foreign commerce by any means, including by computer, and that was
produced using materials that have been mailed, and shipped and transported in and affecting
interstate and foreign commerce by any means, including by computer, all in violation of Title
18, United States Code, Sections 2252A(a)(5)(B) and 2252A(b)(2).

FORFEITURE ALLEGATION
Sexual Exploitation of Children and Possession of Child Pornography

1, The allegations contained in Counts One and Two of this Criminal Information
are hereby realleged and incorporated herein by reference for the purpose of alleging forfeiture

pursuant to 18 U.S.C. § 2253(a)(1), 2253(a)(2), and 2253(a)(3).

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document6 Filed 02/20/20 Page 3 of 4

2. Upon conviction of any of the felony offenses charged in Counts One and Two

of this Criminal Information,
ANDRES RAFAEL VIOLA,

defendant herein, shall forfeit to the United States of America, any visual depiction
described in 18 U.S.C. §§ 2251 and 2252A, or any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which was produced,
transported, mailed, shipped or received in violation of 18 U.S.C. §§ 2251(a) and
2252A(a)(5)(B):

defendant herein, shall forfeit to the United States of America, any property, real of
personal, constituting or traceable to gross profits or other proceeds obtained from violations
of 18 U.S.C. §§ 2251(a) and 2252A(a)(5)(B):

defendant herein, shall forfeit to the United States of America, any property, real or
personal, used or intended to be used to commit or to promote the commission of 18 U.S.C.
§§ 2251(a) and 2252A(a)(5)(B) or any property traceable to such property:

(1) Samsung Chromebook, Model XE500C12, S/N OGX591LG506256T;

(2) Samsung Galaxy S9 Plus 128 GB, Model SM-G965U, S/N R38K60KDFAP,

IMEI 354649091346938;

(3) Dell Latitude Laptop, Model 7480, S/N 3X YX9H2; and

(4) SanDisk 512 SSD Mini SATA Card, Model X400M, S/N 171101421467.
//
//
//
//

//

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00016-RFB-EJY Document6 Filed 02/20/20 Page 4 of 4

All pursuant to 18 U.S.C. §§ 2251(a), 2252A(a)(5)(B), 2253(a)(1), 2253(a)(2), and

2253(a)(3).

Feb |
DATED: this 2O_ day of January, 2020.

NICHOLAS A. TRUTANICH
United States Attorney

ELHAM ROOHANI
Assistant United States Attorney

 
